PER CURIAM.
Upon the death of Elsie S. Murphy, the daughter of Edmund A. Smith and the, mother of the infant respondent, an interest in the estate of the deceased, Elsie S. Murphy, became vested in Elsie J. Murphy, the infant respondent. It is unnecessary for us to determine on this appeal just what interest this infant had in the property. held by the appellant in trust. Whether representing her mother, or being entitled to inherit from her mother, she had an interest in the mother’s share of the property held in trust by the appellant, and as such was a proper party, although perhaps not a necessary narty, to the proceeding for an accounting by the trustee. The judgment on that accounting will bind the infant; and as the executor, as personal representative of Elsie *88Murphy, is also a party to the proceeding, that judgment will also bind the estate of Elsie S. Murphy. We think that the interests of all the parties to this proceeding can be settled in this proceeding, and that the order below was right, and should be affirmed, with $10 costs, and disbursements to the respondent, to be paid by the trustee personally.